HOOK, Circuit judge,
after stating the case as above, delivered the opinion of the court.
There was a written contract in clear, unambiguous and comprehensive terms, showing upon its face that it was designed to evidence a settlement of all matters in dispute between the parties' who executed it. It specified in full detail the things each was to-do and what moneys were to be paid. The plaintiffs desired to-show by oral evidence that there was a contemporaneous unwritten contract imposing upon one of the parties an obligation to pay an additional sum of money as part of the settlement. The action of the trial court in rejecting the evidence was manifestly correct. The relations of the parties, the subject-matter and language of the contract and the circumstances surrounding its execution show that the parties intended it to be a complete memorial of their mutual agreements.
The judgment is affirmed.